Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 3, 2004 (People v Brown, 7 AD3d 535 [2004]), affirming a judgment of the Supreme Court, Westchester County, rendered July 8, 2003. Motion by the respondent to strike all references to material which was not part of the record on appeal from the appellant’s papers in support of the application on the ground that it is dehors the record.
Ordered that the motion is granted, and all references to material which was not part of the record on appeal have not been considered in determining the application; and it is further,
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *793effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). H. Miller, J.P., Adams, Ritter and Luciano, JJ., concur.